Mr. Justice Aldrey
delivered the opinion of the court.
This is an appeal from a decision of the Registrar of Property of Caguas refusing to record a deed of purchase and sale, because the same does not show that the person appearing therein as the representative of the purchaser has the grantor’s authority or legal power of representation so to act.
It appears from said instrument that the purchaser was therein represented by authority verbally given.
We have stated repeatedly that under section 1226 of the Revised Civil Code contracts are null only when entered into *124in the name of another whose authority or legal representation has not been secured, but not so when entered into by. persons who have been given a verbal power or authorization, wherefore the defect that the purchaser was not present in due legal manner at the act of executing the deed does not necessarily aiinul the contract as such defect is a curable one; consequently, under the laws of 1902 governing appeals from decisions of registrars of property, the Registrar of Caguas should have admitted this instrument to record with the aforesaid defect. See cases 13 P. R. R., 176; 14 P. R. R., 598; 14 P. R. R., 661; 14 P. R. R., 728.
In view of the foregoing, the above decision of the registrar should be reversed.

Reversed.

Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.